UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number001-31392 PLURISTEM THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada 98-0351734 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) MATAM Advanced Technology Park, Building No. 20, Haifa, Israel31905 (Address of principal executive offices) +972-74-710-7171 (Registrant’s telephone number) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 41,324,035 common shares issued as ofFebruary 1, 2011. PART I- FINANCIAL INFORMATION Item1.Financial Statements. PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS As of December 31, 2010 (unaudited) 2 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS As of December 31, 2010 U.S. DOLLARS IN THOUSANDS (Unaudited) INDEX Page Consolidated Balance Sheets F-2 - F-3 Consolidated Statements of Operations F-4 Statements of changes in Stockholders’ Equity (Deficiency) F-5 - F-16 Consolidated Statements of Cash Flows F-17 - F-19 Notes to Consolidated Financial Statements F-20 - F-37 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS U.S. Dollars in thousands December 31, 2010 June 30, 2010 Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short term bank deposit - Prepaid expenses 56 41 Accounts receivable from the Office of the Chief Scientist Other accounts receivable Total current assets LONG-TERM ASSETS: Long-term deposits and restricted deposits Severance pay fund Property and equipment, net Total long-term assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 2 PLURISTEM THERAPEUTICS INC. AND ITS SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS U.S. Dollars in thousands December 31, 2010 June 30, 2010 Unaudited Audited LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Trade payables $ $ Accrued expenses 85 Other accounts payable Total current liabilities LONG-TERM LIABILITIES Accrued severance pay STOCKHOLDERS’ EQUITY Share capital: Common stock$0.00001 par value: Authorized: 100,000,000 shares Issued:26,489,904 shares as of December 31, 2010, 21,458,707 shares as of June 30, 2010. Outstanding:26,489,904 shares as of December 31, 2010, 20,888,781 shares as of June 30, 2010. -
